DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 3-6, 8, 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endoh (US 20160295094, hereinafter “Endoh”), in view of Oda et al. (US 20160228087, hereinafter “Oda”), and further in view of Koh (US 20180024257, hereinafter “Koh”).
 	Regarding claim 1, Endoh discloses, 
 	A radiographic communication system (an X-ray imaging system 101) comprising: 
 	“at least one radiographic device (X-ray Imaging apparatus 102) that receives radiation to generate data of a radiographic image (the X-ray imaging apparatus 102 includes an X-ray generation unit for generating X-rays, an X-ray irradiation unit for irradiating a predetermined range with X-rays, and an imaging unit for receiving the X-rays and generating an X-ray image, Fig. 1 and Para. [0029]-[0031])) and that operates as a primary device in wireless communication (the X-ray imaging apparatus 102 includes a wireless access point communication unit 201 which operates as a wireless LAN access point (AP))”; and
  	“an information processor that operates as a secondary device in the wireless communication (The control apparatus 103 is formed to control not only the connection control of wireless connection with the X-ray imaging apparatus 102 but also the operation of each unit (the above-described X-ray generation unit, X-ray irradiation unit, and imaging unit) of the X-ray imaging apparatus 102, Para. [0031])”, 

 	“a memory that stores combination information including a communication identifier and an address of the radiographic device (FIG. 2 is a view for explaining association between an imaging condition and the connection setting information stored in the connection setting information storage unit 203.)”; 
 	“at least one operation interface that is associated with the combination information and is operated by a user (The control apparatus 103 accepts an instruction to start X-ray imaging from a user (radiographer or the like) via an operation unit, Para. [0040])”; 
 	“a communicator (see, Fig. 1)”; and 
 	“a hardware processor that uses the communicator to establish communication with the radiographic device based on the communication identifier in the combination information in response to an operation of the operation interface (The control apparatus 103 accepts an instruction to start X-ray imaging from a user (radiographer or the like) via an operation unit (not shown). For example, the control apparatus 103 accepts designation of the body part to be imaged, that is, designation of the imaging condition 301 via the operation unit, Para. [0040]), the hardware processor performing at least one of transmission and reception of data to and from the radiographic device via the communicator based on the address in the combination information (Upon accepting the designation of the imaging condition 301, the control apparatus 103 selects the connection setting information 302 associated with the imaging condition 301. Then, the control apparatus 103 sets the selected connection setting information 302 in the wireless station communication unit 202, Paras. [0040]-[0041]).”
 	However, Endoh does not explicitly disclose, “wherein the at least one radiographic device is operable as a further secondary device and is switchable between a mode of the primary device and a mode of the further secondary device in the wireless communication.”
 	In a similar field of endeavor, Oda discloses, “wherein the at least one radiographic device is operable as a further secondary device (see, the connection between radiation imaging apparatus 14 and portable device 16 in Fig. 1, where the radiation imaging apparatus 14 as secondary device to the portable 16) and is switchable between a mode of the primary device and a mode of the further secondary device in the wireless communication (the radiation imaging apparatus 14 can switch between memory mode process in s108 and normal mode process s110, see Fig. 3).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Endoh by specifically providing wherein the at least one radiographic device is operable as a further secondary device and is switchable between a mode of the primary device and a mode of the further secondary device in the wireless communication, as taught by Oda for the purpose of providing a technique capable of enhancing usability of a radiographic image capturing apparatus for a user.	
	Further, the combination of Endoh and Oda does not explicitly disclose, “the at least one operation interface including a display displaying an icon or a selection button 
	In a similar field of endeavor, Koh discloses, “the at least one operation interface including a display displaying an icon or a selection button corresponding to the at least one radiographic device (The scan mode icons 1120 may include a stand-type scanning icon 1121, a table-type scanning icon 1122, a portable-type scanning icon 1123, and a mounted direction icon 1124, Fig. 11A) and the hardware processor that uses the communicator to establish communication with the radiographic device based on the communication identifier (The status information icon 1130 may also display identification information regarding the corresponding X-ray detector and information regarding a current status of the corresponding X-ray detector, Para. [0144]) in the combination information in response to an operation on the icon or the selection button of the operation interface (When a user selects the stand-type scanning icon 1121, the X-ray apparatus may recognize whether an X-ray detector is mounted to a stand-type mount and determine whether X-ray scanning may be performed according to the scanning mode selected by the user. According to another embodiment of the present disclosure, when the user selects the stand-type scanning icon 1121, the X-ray apparatus may activate an X-ray detector such that the X-ray detector may be mounted to a stand-type mount and used for X-ray scanning., Paras. [0142]-[0148])”.

	Regarding claim 3, Endoh discloses, 
 	A radiographic communication system (an X-ray imaging system 101) comprising: 
 	“at least on radiographic device (X-ray Imaging apparatus 102) that receives radiation to generate data of a radiographic image (the X-ray imaging apparatus 102 includes an X-ray generation unit for generating X-rays, an X-ray irradiation unit for irradiating a predetermined range with X-rays, and an imaging unit for receiving the X-rays and generating an X-ray image, Fig. 1 and Para. [0029]-[0031])) and that operates as a primary device in wireless communication (the X-ray imaging apparatus 102 includes a wireless access point communication unit 201 which operates as a wireless LAN access point (AP))”; and
(The control apparatus 103 is formed to control not only the connection control of wireless connection with the X-ray imaging apparatus 102 but also the operation of each unit (the above-described X-ray generation unit, X-ray irradiation unit, and imaging unit) of the X-ray imaging apparatus 102, Para. [0031])”, 
 	wherein the information processor comprises: 
 	“a memory that stores combination information including a communication identifier and an address of the at least one radiographic device, the communication identifier and the address being associated with a at least one predetermined radiographic condition (FIG. 2 is a view for explaining association between an imaging condition and the connection setting information stored in the connection setting information storage unit 203.)”; 
 	“an operation interface that is associated with the combination information and is operated by a user (The control apparatus 103 accepts an instruction to start X-ray imaging from a user (radiographer or the like) via an operation unit, Para. [0040])”; 
 	“a communicator (see, Fig. 1)”; and 
 	“a hardware processor that uses the communicator to establish communication with the radiographic device based on the communication identifier in the combination information in response to an operation of the operation interface (The control apparatus 103 accepts an instruction to start X-ray imaging from a user (radiographer or the like) via an operation unit (not shown). For example, the control apparatus 103 accepts designation of the body part to be imaged, that is, designation of the imaging condition 301 via the operation unit, Para. [0040]), the hardware processor performing at least one of transmission and reception of data to and from the radiographic device via the communicator based on the address in the combination information associated with the selected radiographic condition (Upon accepting the designation of the imaging condition 301, the control apparatus 103 selects the connection setting information 302 associated with the imaging condition 301. Then, the control apparatus 103 sets the selected connection setting information 302 in the wireless station communication unit 202, Paras. [0040]-[0041]).”
 	However, Endoh does not explicitly disclose, “wherein the at least one radiographic device is operable as a further secondary device and is switchable between a mode of the primary device and a mode of the further secondary device in the wireless communication.”
 	In a similar field of endeavor, Oda discloses, “wherein the at least one radiographic device is operable as a further secondary device (see, the connection between radiation imaging apparatus 14 and portable device 16 in Fig. 1, where the radiation imaging apparatus 14 as secondary device to the portable 16) and is switchable between a mode of the primary device and a mode of the further secondary device in the wireless communication (the radiation imaging apparatus 14 can switch between memory mode process in s108 and normal mode process s110, see Fig. 3).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Endoh by specifically providing 
	Further, the combination of Endoh and Oda does not explicitly disclose, “the at least one operation interface including a display displaying an icon or a selection button corresponding to the at least one radiographic device and the hardware processor that uses the communicator to establish communication with the radiographic device based on the communication identifier in the combination information in response to an operation on the icon or the selection button of the operation interface”.	
	In a similar field of endeavor, Koh discloses, “the at least one operation interface including a display displaying an icon or a selection button corresponding to the at least one radiographic device (The scan mode icons 1120 may include a stand-type scanning icon 1121, a table-type scanning icon 1122, a portable-type scanning icon 1123, and a mounted direction icon 1124, Fig. 11A) and the hardware processor that uses the communicator to establish communication with the radiographic device based on the communication identifier (The status information icon 1130 may also display identification information regarding the corresponding X-ray detector and information regarding a current status of the corresponding X-ray detector, Para. [0144]) in the combination information in response to an operation on the icon or the selection button of the operation interface (When a user selects the stand-type scanning icon 1121, the X-ray apparatus may recognize whether an X-ray detector is mounted to a stand-type mount and determine whether X-ray scanning may be performed according to the scanning mode selected by the user. According to another embodiment of the present disclosure, when the user selects the stand-type scanning icon 1121, the X-ray apparatus may activate an X-ray detector such that the X-ray detector may be mounted to a stand-type mount and used for X-ray scanning., Paras. [0142]-[0148])”.
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Endoh and Oda by specifically providing the at least one operation interface including a display displaying an icon or a selection button corresponding to the at least one radiographic device and the hardware processor that uses the communicator to establish communication with the radiographic device based on the communication identifier in the combination information in response to an operation on the icon or the selection button of the operation interface, as taught by Koh for the purpose of provide an X-ray apparatus including a plurality of X-ray detectors, the X-ray apparatus having high user's convenience by providing positional information regarding the plurality of X-ray detectors to a user taking an X-ray image of a target object by using the plurality of X-ray detectors. 
 	Regarding claim 4, the combination of Endoh, Oda and Koh discloses everything claimed as applied above (see claim 3), further Endoh discloses, 
 	“wherein the radiographic condition29 comprises any one of a radiographic portion, a radiographic location, a radiographic room, a radiographic direction, and the type of the radiographic device (see, X-Ray imaging system in Fig. 1 and Fig.3)”.
Regarding claim 5, the combination of Endoh, Oda and Koh discloses everything claimed as applied above (see claim 1), further Endoh discloses,
 	“wherein the communication identifier comprises an identifier of the communicator for the wireless communication (see, FPDs shown in the connection setting information table 303).”
 	Regarding claim 6, the combination of Endoh, Oda and Koh discloses everything claimed as applied above (see claim 1), further Endoh discloses,
 	“wherein the communication identifier comprises a combination of an identifier and an access key for the wireless communication (although an "SSID" is shown as the connection setting information 302, the connection setting information 302 can be formed to further include other kinds of information (information about encryption and authentication or the like), Para. [0037]).”
	Regarding claim 8, the combination of Endoh, Oda and Koh discloses everything claimed as applied above (see claim 1), further Endoh discloses,
 	A radiographic system comprising: 
 	“an irradiator that generates radiation  (the X-ray imaging apparatus 102 includes an X-ray generation unit for generating X-rays, an X-ray irradiation unit for irradiating a predetermined range with X-rays, and an imaging unit for receiving the X-rays and generating an X-ray image, Para. [0030])”; and
 	“the radiographic communication system of claim 1 (see, rejection above).”
 	Regarding claim 10, the combination of Endoh, Oda and Koh discloses everything claimed as applied above (see claim 1), in addition Oda discloses, “wherein the at least one radiographic device switches between the mode for the primary device in the portable information terminal 16 and the console 18 of this embodiment, control functions for performing an imaging control using the radiographic image capturing apparatus 14 are different from each other. The portable information terminal 16 has only a part of the function of the console 18 for controlling the capturing of the radiographic image. Each of the portable information terminal 16 and the console 18 is an example of a control apparatus of the invention, Para. [0077])”.
	Regarding claim 11, the combination of Endoh, Oda and Koh discloses everything claimed as applied above (see claim 1), the combination of Endoh and Oda does not disclose, “wherein the at least one radiographic device includes a plurality of radiographic devices, each receiving radiation to generate data of a radiographic image and being operable as a primary device in wireless communication, and {00528194 }6the information processor provides information to a user of ones of the radiographic devices that are detectable by the information processor and others of the radiographic devices that are undetectable by the information processor.”
	In a similar field of endeavor, Koh discloses, “wherein the at least one radiographic device includes a plurality of radiographic devices (Referring to FIG. 4, the X-ray apparatus 400 may include a plurality of X-ray detectors 411, 412, and 413, a plurality of mounts 431 and 432, and a workstation 450.), each receiving radiation to generate data of a radiographic image and being operable as a primary device in wireless communication (The workstation 450 may include a controller 452 and a display 454. The controller 452 may obtain positional information regarding the plurality of X-ray detectors 411 and 412 based on information on color of light received from the plurality of mounts 431 and 432. The controller 452 may also receive identification information and positional information from the third X-ray detector 413 and obtain positional information regarding the third X-ray detector 413 based on the received identification information and the received positional information, Paras. [0085]-[0089]), and {00528194 }6the information processor provides information to a user of ones of the radiographic devices that are detectable by the information processor (The X-ray apparatus may display information regarding the determined X-ray scanning possibility in the form of a user interface 1210A. In the embodiment shown in FIG. 12A, the X-ray apparatus may display a scanning possible icon 1240, Fig. 12A-12D and Paras. [0150]-[0160]) and others of the radiographic devices that are undetectable by the information processor (X-ray apparatus may determine that the X-ray scanning may not be performed according to the portable scan mode selected based on the user input and display the scanning impossible icon 1250 on a user interface 1210D, Paras. [0150]-[0160]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Endoh and Oda by specifically providing wherein the at least one radiographic device includes a plurality of radiographic devices, each receiving radiation to generate data of a radiographic image and being operable as a primary device in wireless communication, and {00528194 }6the information processor provides information to a user of ones of the radiographic devices that are detectable by the information processor and others of the radiographic 
	Regarding claim 12, the combination of Endoh, Oda and Koh discloses everything claimed as applied above (see claim 1), the combination of Endoh and Oda does not disclose, “wherein the at least one radiographic device includes a plurality of radiographic devices, each receiving radiation to generate data of a radiographic image and being operable as a primary device in wireless communication, and the display of the at least one operation interface displays a plurality of icons or selection buttons, each corresponding to a respective one of the plurality of radiographic devices.”
	In a similar field of endeavor, Koh discloses, “wherein the at least one radiographic device includes a plurality of radiographic devices  (Referring to FIG. 4, the X-ray apparatus 400 may include a plurality of X-ray detectors 411, 412, and 413, a plurality of mounts 431 and 432, and a workstation 450.), each receiving radiation to generate data of a radiographic image and being operable as a primary device in wireless communication (The workstation 450 may include a controller 452 and a display 454. The controller 452 may obtain positional information regarding the plurality of X-ray detectors 411 and 412 based on information on color of light received from the plurality of mounts 431 and 432. The controller 452 may also receive identification information and positional information from the third X-ray detector 413 and obtain positional information regarding the third X-ray detector 413 based on the received identification information and the received positional information, Paras. [0085]-[0089]), and the display of the at least one operation interface displays a plurality of icons or selection buttons, each corresponding to a respective one of the plurality of radiographic devices (When a user selects the stand-type scanning icon 1121, the X-ray apparatus may recognize whether an X-ray detector is mounted to a stand-type mount and determine whether X-ray scanning may be performed according to the scanning mode selected by the user. According to another embodiment of the present disclosure, when the user selects the stand-type scanning icon 1121, the X-ray apparatus may activate an X-ray detector such that the X-ray detector may be mounted to a stand-type mount and used for X-ray scanning., Paras. [0142]-[0148]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Endoh and Oda by specifically providing wherein the at least one radiographic device includes a plurality of radiographic devices, each receiving radiation to generate data of a radiographic image and being operable as a primary device in wireless communication, and the display of the at least one operation interface displays a plurality of icons or selection buttons, each corresponding to a respective one of the plurality of radiographic devices, as taught by Koh for the purpose of provide an X-ray apparatus including a plurality of X-ray detectors, the X-ray apparatus having high user's convenience by providing positional information regarding the plurality of X-ray detectors to a user taking an X-ray image of a target object by using the plurality of X-ray detectors. 
Regarding claim 13, the combination of Endoh, Oda and Koh discloses everything claimed as applied above (see claim 3), the combination of Endoh and Oda does not disclose, “wherein the at least one radiographic device includes a plurality of radiographic devices, each receiving radiation to generate data of a radiographic image and being operable as a primary device in wireless communication, and {00528194 }6the information processor provides information to a user of ones of the radiographic devices that are detectable by the information processor and others of the radiographic devices that are undetectable by the information processor.”
	In a similar field of endeavor, Koh discloses, “wherein the at least one radiographic device includes a plurality of radiographic devices (Referring to FIG. 4, the X-ray apparatus 400 may include a plurality of X-ray detectors 411, 412, and 413, a plurality of mounts 431 and 432, and a workstation 450.), each receiving radiation to generate data of a radiographic image and being operable as a primary device in wireless communication (The workstation 450 may include a controller 452 and a display 454. The controller 452 may obtain positional information regarding the plurality of X-ray detectors 411 and 412 based on information on color of light received from the plurality of mounts 431 and 432. The controller 452 may also receive identification information and positional information from the third X-ray detector 413 and obtain positional information regarding the third X-ray detector 413 based on the received identification information and the received positional information, Paras. [0085]-[0089]), and {00528194 }6the information processor provides information to a user of ones of the radiographic devices that are detectable by the information processor (The X-ray apparatus may display information regarding the determined X-ray scanning possibility in the form of a user interface 1210A. In the embodiment shown in FIG. 12A, the X-ray apparatus may display a scanning possible icon 1240, Fig. 12A-12D and Paras. [0150]-[0160]) and others of the radiographic devices that are undetectable by the information processor (X-ray apparatus may determine that the X-ray scanning may not be performed according to the portable scan mode selected based on the user input and display the scanning impossible icon 1250 on a user interface 1210D, Paras. [0150]-[0160]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Endoh and Oda by specifically providing wherein the at least one radiographic device includes a plurality of radiographic devices, each receiving radiation to generate data of a radiographic image and being operable as a primary device in wireless communication, and {00528194 }6the information processor provides information to a user of ones of the radiographic devices that are detectable by the information processor and others of the radiographic devices that are undetectable by the information processor, as taught by Koh for the purpose of provide an X-ray apparatus including a plurality of X-ray detectors, the X-ray apparatus having high user's convenience by providing positional information regarding the plurality of X-ray detectors to a user taking an X-ray image of a target object by using the plurality of X-ray detectors. 
	Regarding claim 14, the combination of Endoh, Oda and Koh discloses everything claimed as applied above (see claim 3), the combination of Endoh and Oda does not disclose, “wherein the at least one radiographic device includes a plurality of 
	In a similar field of endeavor, Koh discloses, “wherein the at least one radiographic device includes a plurality of radiographic devices  (Referring to FIG. 4, the X-ray apparatus 400 may include a plurality of X-ray detectors 411, 412, and 413, a plurality of mounts 431 and 432, and a workstation 450.), each receiving radiation to generate data of a radiographic image and being operable as a primary device in wireless communication (The workstation 450 may include a controller 452 and a display 454. The controller 452 may obtain positional information regarding the plurality of X-ray detectors 411 and 412 based on information on color of light received from the plurality of mounts 431 and 432. The controller 452 may also receive identification information and positional information from the third X-ray detector 413 and obtain positional information regarding the third X-ray detector 413 based on the received identification information and the received positional information, Paras. [0085]-[0089]), and the display of the at least one operation interface displays a plurality of icons or selection buttons, each corresponding to a respective one of the plurality of predetermined radiographic conditions (When a user selects the stand-type scanning icon 1121, the X-ray apparatus may recognize whether an X-ray detector is mounted to a stand-type mount and determine whether X-ray scanning may be performed according to the scanning mode selected by the user. According to another embodiment of the present disclosure, when the user selects the stand-type scanning icon 1121, the X-ray apparatus may activate an X-ray detector such that the X-ray detector may be mounted to a stand-type mount and used for X-ray scanning., Paras. [0142]-[0148]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Endoh and Oda by specifically providing wherein the at least one radiographic device includes a plurality of radiographic devices, each receiving radiation to generate data of a radiographic image and being operable as a primary device in wireless communication, and the display of the at least one operation interface displays a plurality of icons or selection buttons, each corresponding to a respective one of the plurality of predetermined radiographic conditions, as taught by Koh for the purpose of provide an X-ray apparatus including a plurality of X-ray detectors, the X-ray apparatus having high user's convenience by providing positional information regarding the plurality of X-ray detectors to a user taking an X-ray image of a target object by using the plurality of X-ray detectors. 


Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endoh, in view of Oda, in view of Koh and further in view of Tajima (US 20170360390, hereinafter “Tajima”).
 	Regarding claim 2, the combination of Endoh, Oda and Koh discloses everything claimed as applied above (see claim 1), further Endoh discloses, “wherein (although only one X-ray imaging apparatus 102 is shown in FIG. 1, two or more X-ray imaging apparatuses can be present, Para. [0029]), and the information processor comprises multiple operation interfaces for respective pieces of combination information including communication identifiers and addresses of the radiographic devices, the information processor storing the pieces of combination information in the memory (FIG. 4 is a view for explaining association of the imaging condition and the connection setting information and reselection of the connection setting information according to the first modification. As shown in FIG. 4, in the first modification, a connection setting information table 303 including two or more pieces of setting information is associated in advance with an imaging condition 301).”
 	However, the combination of Endoh, Oda and Koh does not explicitly disclose, “the information processor specifying in response to a selection of one the operation interface on the at least one operation interface by a user, one of the pieces of combination information associated with the one of the operation interfaces selected by the user.”
 	In a similar field of endeavor, Tajima discloses, “the information processor specifying in response to a selection of one the operation interface on the at least one operation interface by a user, one of the pieces of combination information associated with the one of the operation interfaces selected by the user (The check boxes 79A to 79C are used when a user selects the radiographic imaging apparatus 14 used for imaging a radiographic image. The user designates any one of the check boxes 79A to 79C corresponding to the radiographic imaging apparatus 14 to be used for imaging of a radiographic image, and then, designates the transmission button 80, Paras. [0159]-[0160]).”
 	Therefore, it would be obvious to one of ordinary skill in art before the effective fling date of the claimed invention to modify the combination of Endoh, Oda and Koh by specifically providing the information processor specifying in response to a selection of one the operation interface on the at least one operation interface by a user, one of the pieces of combination information associated with the one of the operation interfaces selected by the user, as taught by Tajima for the purpose of providing a technique capable of enhancing the usability of a radiographic imaging system for a user.
 	Regarding claim 9, the combination of Endoh, Oda, Koh and Tajima discloses everything claimed as applied (see, claim 2), further Tajima discloses, “wherein the address of the one of the pieces of combination information associated with the one of the operation interfaces selected by the user is used to allow transmission and reception of data to and from one of the radiographic devices (The check boxes 79A to 79C are used when a user selects the radiographic imaging apparatus 14 used for imaging a radiographic image. The user designates any one of the check boxes 79A to 79C corresponding to the radiographic imaging apparatus 14 to be used for imaging of a radiographic image, and then, designates the transmission button 80, Paras. [0159]-[0160]).”

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endoh, in view of Oda, in view of Koh and further in view of Eguchi (US 20130301802, hereinafter “Eguchi”).
 	Regarding claim 7, the combination of Endoh, Oda and Koh discloses everything claimed as applied above (see claim 1), however the combination of Endoh, Oda and Koh does not explicitly disclose, “wherein the address is one of a MAC address, an IP address, and a host name.”
 	In a similar field of endeavor, Eguchi discloses, “wherein the address is one of a MAC address, an IP address, and a host name (the management apparatus S of the embodiment informs, to the wireless communication section 42 of the radiographic image photographing device 1, both the SSID 1 dedicated to the access point AP1 in the photographing room Ra1 and the necessary information such as the information (for example, an IP address (Internet Protocol address) on the network) on the network setting of the console C1 (see FIG. 1) in the photographing room Ra1, Paras. [0106]-[0108]).”
 	Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Endoh, Oda and Koh by specifically providing wherein the address is one of a MAC address, an IP address, and a host name, as taught by Eguhci for the purpose providing a radiographic image photographing system which can automatically, simply, and accurately notify the radiographic image photographing device of the identifier of the access point.

Relevant reference(s)
US 20150124940: The X-ray imaging apparatus may include at least one X-ray detector including a storage unit configured to store ID information and a mounting position detecting unit, at least one mounting unit in which the X-ray detector is mounted, and a control unit configured to determine which X-ray detector among the at least one X-ray detector is mounted in which mounting unit among the at least one mounting unit based on the ID information and an output value of the mounting position detecting unit.
US 20140254759: an imaging control apparatus includes a determination unit configured to determine, based on a state of communication to a radiation generator, which of a synchronous imaging mode and an asynchronous imaging mode is to be used to obtain radiographic image data, the synchronous imaging mode being a mode in which a radiographic imaging apparatus obtains radiographic image data by operating in synchronization with the radiation generator, the asynchronous imaging mode being a mode in which the radiographic imaging apparatus obtains radiographic image data without operating in synchronization with the radiation generator.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/GOLAM SOROWAR/Primary Examiner, Art Unit 2641